Name: 91/8/EEC: Commission Decision of 11 December 1990 concerning the specific financial contribution from the Community for the eradication of African horse sickness in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  means of agricultural production;  Europe
 Date Published: 1991-01-10

 Avis juridique important|31991D000891/8/EEC: Commission Decision of 11 December 1990 concerning the specific financial contribution from the Community for the eradication of African horse sickness in Spain (Only the Spanish text is authentic) Official Journal L 007 , 10/01/1991 P. 0035 - 0035COMMISSION DECISION of 11 December 1990 concerning the specific financial contribution from the Community for the eradication of African horse sickness in Spain (Only the Spanish text is authentic) (91/8/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3 (3) thereof, Whereas there were several outbreaks of African horse sickness in certain limited geographical areas of Spain in September and October 1990; whereas, in order to help eradicate the disease, a specific financial contribution from the Community would be appropriate; Whereas the Spanish authorities immediately implemented the measures provided for in Article 3 (2) of Decision 90/424/EEC; whereas the conditions for a financial contribution from the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the eradication of African horse sickness in Spain in September and October 1990, the financial contribution from the Community is hereby fixed at: - 50 % of the costs incurred by Spain in compensating owners for the slaughter and destruction of the animals, - 50 % of the costs incurred by Spain for the disinfection and disinsectization of the infected holdings. Article 2 The Community's financial contribution shall be granted after the supporting documents have been supplied. Article 3 The Commission shall monitor the situation. If the development of the situation so requires, a new Decision shall be adopted in accordance with Article 3 (4) of Decision 90/424/EEC. Article 4 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 11 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19.